Opinion issued December 6, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00602-CV
____________

MILDRED L. DICK A/K/A MILDRED L. DICK LEWIS, Appellant

V.

FIRST HORIZON HOME LOAN CORPORATION, Appellee




On Appeal from the 25th District Court
Colorado County, Texas
Trial Court Cause No. 21027 




MEMORANDUM  OPINION
          Over a year ago, this appeal was reinstated from an abatement due to a notice
of bankruptcy.  Appellant has made no attempt to file a record or take any other
action on the case.  The Clerk of the Court sent appellant a notice letter advising
appellant that for a considerable time there had been no activity on the appeal and
warning her that if appellant did not respond within 20 days of the date of the letter,
showing good cause why the appeal should not be dismissed for want of prosecution,
the case would be referred to the Court for dismissal without further notice to the
parties.  The 20 days has passed and appellant has not responded.
          We dismiss appellant’s appeal for want of prosecution.  Tex. R. App. P.
42.3(b),(c).
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.